        
Form of Director Restricted Stock Agreement
This Director Restricted Stock Agreement (the “Agreement”), by and between
Univar Solutions Inc., a Delaware corporation (the “Company”), and the director
whose name is set forth on Exhibit A hereto (the “Director”), is being entered
into pursuant to the Univar Solutions Inc. 2020 Omnibus Incentive Plan (as the
same may be amended, modified or supplemented from time to time, the “Plan”) and
is dated as of the Grant Date specified on Exhibit A hereto (the “Grant Date”).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Director’s annual compensation for service as a member of the Board (the “Annual
Fee”), a portion of which will be paid in the form of equity in the Company.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
Section 1. Grant of Shares of Restricted Stock. The Company hereby evidences and
confirms its grant to the Director, effective as of the Grant Date, of the
aggregate number of Shares of Restricted Stock as set forth on Exhibit A hereto,
as satisfaction of the equity portion of the Director’s Annual Fee for the
current year. This Agreement is entered into pursuant to, and the Shares of
Restricted Stock granted hereunder are subject to, the terms and conditions of
the Plan, which are incorporated by reference herein. If there is any
inconsistency between any express provision of this Agreement and any express
term of the Plan, the express term of the Plan shall govern.
Section 2. Vesting and Forfeiture.
(a) Vesting. Except as otherwise provided in this Section 2, the Shares of
Restricted Stock granted hereunder shall become vested, if at all, on the
earlier to occur of (i) the first anniversary of the Grant Date or (ii) the date
of the Company’s annual meeting of stockholders in the year following the year
of the Grant Date (the “Vesting Date”), subject to the Director’s continued
service on the Board from the Grant Date until the Vesting Date.
(b) Effect of Termination of Services.
(i) Death or Disability. If the Director’s service on the Board is terminated
due to the Director’s death or Disability (each, a “Special Termination”), all
outstanding unvested Shares of Restricted Stock shall vest as of the date of
such Special Termination.
(ii) Any Other Reason. Upon termination of the Director’s services on the Board
prior to the Vesting Date for any reason other than a Special Termination
(whether initiated by the Company or by the Director), any unvested
1

--------------------------------------------------------------------------------

        
Shares of Restricted Stock shall be forfeited and canceled effective as of the
date of such termination.
(c) Effect of a Change in Control. In the event of a Change in Control occurring
prior to the Vesting Date, the treatment of any unvested Shares of Restricted
Stock shall be governed by Article 16 of the Plan.
(d) Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Shares of Restricted Stock under this Agreement,
at such times and upon such terms and conditions as the Committee shall
determine.
Section 3. Restriction on Transfer of Shares.
(a) Prior to the vesting thereof, the Shares of Restricted Stock are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise), other than to a trust for the
benefit of the Director or by will or by the laws of descent and distribution to
the estate of the Director upon the Director’s death. Any purported transfer in
violation of this Section 3 shall be void ab initio. Furthermore,
notwithstanding any other provision of this Agreement, the Director may not sell
the Shares of Restricted Stock unless such Shares of Restricted Stock are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or, if such Shares of Restricted Stock are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale of the Shares of Restricted Stock must also comply with other applicable
laws and regulations governing the Shares, and the Director may not sell the
Shares of Restricted Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.
(b) The Committee may impose such restrictions on any Shares acquired by the
Director under this Agreement as it may deem advisable, including, without
limitation, minimum holding period requirements and restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed or traded, or under any blue
sky or state securities laws applicable to such Shares.
Section 4. Miscellaneous.
(a) Authorization to Share Personal Data. The Director authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Director to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.
2

--------------------------------------------------------------------------------

        
(b) No Right to Continued Service on Board. Nothing in this Agreement shall be
deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Agreement. Any determination or interpretation by the
Committee under or pursuant to the Plan or this Agreement shall be final and
binding and conclusive on all persons affected hereby.
(d) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Shares of Restricted Stock evidenced hereby, the Director hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Director pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Shares of Restricted Stock via the Company’s website or other
electronic delivery.
(e) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(f) Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(g) Amendment. The Board or Committee may, at any time, amend, suspend or
terminate this Agreement, subject to certain limitations set forth in Sections
20.1(b) and (c) of the Plan. Notwithstanding the foregoing, no termination or
amendment of this
3

--------------------------------------------------------------------------------

        
Agreement shall adversely affect in any material way the rights and benefits of
the Director under this Agreement, without the written consent of the Director,
except as otherwise permitted under Sections 4, 20.2 and 20.3 of the Plan.
(h) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(i) Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(j) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 4(j).
(k) Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Committee and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(l) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(m) Acceptance of Restricted Stock and Agreement. The Director has indicated his
or her consent and acknowledgement of the terms of this Agreement and receipt of
the Plan by electing to receive Shares of Restricted Stock. In any event, the
Director shall be deemed to accept this Agreement unless the Director provides
the Company with written notice to the contrary prior to the expiration of the
60-day period following the Grant Date. The Director acknowledges receipt of the
Plan, represents to the Company that he or she has read and understood this
Agreement and the Plan, and, as an express condition to the grant of the Shares
of Restricted Stock under this Agreement, agrees to be bound by the terms of
both this Agreement and the Plan.


4


--------------------------------------------------------------------------------

        
Exhibit A to Director Restricted Stock Agreement


Director: %%FIRST_NAME%-% %%LAST_NAME%-% 
         
Grant Date: %%OPTION_DATE,’Month DD, YYYY’%-% 


Shares of Restricted Stock granted
hereby: %%TOTAL_SHARES_GRANTED,'999,999,999'%-%




          

Vesting DateShares Vesting%%VEST_DATE_PERIOD1,’Month DD,
YYYY’%-%%%SHARES_PERIOD1,'999,999,999'%-%





5